Title: 1769. Decr. 23. Saturday Night.
From: Adams, John
To: 


       At my Office reading Sidney. I have been musing this evening upon a Report of the Case of the 4. Sailors, who were tryed last June, before the Special Court of Admiralty, for killing Lt. Panton. A Publication only of the Record, I mean the Articles, Plea to the Jurisdiction, Testimonies of Witnesses, &c. would be of great Utility. The Arguments which were used, are scarcely worth publishing. Those which might be used, would be well worth the Perusal of the Public. A great Variety of useful Learning might be brought into an History of that Case—and the great Curiosity of the World after the Case, would make it sell. I have half a Mind to undertake it.
       The great Questions, concerning the Right of Juries in the Colonies, upon a Comparison of the 3 Statutes, and concerning the Right of impressing Seamen for his Majestys Service, whether with or without Warrants from the Lords of the Admiralty upon orders of the King in Council, are very important. Such a Pamphlet might suggest alterations in the Statutes, and might possibly procure us for the future the Benefit of Juries in such Cases. And the World ought to know, at least the American part of it, more than it does, of the true foundation of Impresses, if they have any.
       
      